DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second sensor for detecting a second location relative to the second display of a second camera” and “a second display for displaying images generated by the computing device in communication with the second display" in the first and second clauses, respectively.  There is insufficient antecedent basis for this limitation in the claim given that no second display is initially established for the first mention and subsequently it is unclear if the establishing of a second display in the second clause pertains to the same display or a new display. For the purpose of examination, the ‘the second display’ and ‘a second display’ will be swapped. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US Pub. 2015/0348326), hereinafter Sanders, in view of Smits (US Pub. 2009/0096994).
Regarding claim 1, Sanders discloses a system comprising: a display for displaying images generated by a computing device in communication with the display (Fig. 2; Paragraph [0033]: immersion computer system 202 may also include a processing system 206 comprising one or more processing cores and one or more memory devices. The processing system 206 can coordinate communications between the various subsystems. A display driver 210 and a sound driver 218 can be coupled to a display output 212 and a sound output 214, respectively. The display driver 210 takes the 2-D images received from the interactive content system and formats the images to be displayed on one or more display devices 228 for the user); a sensor for detecting a location relative to the display of a camera capturing an image of the display from a movable position, relative to the display (Paragraph [0036]: In some embodiments, the tracking devices 224 may include a plurality of cameras configured together to capture most or all of the immersive environment 230. The plurality of cameras can track fiducial markers on the user, such as Scotchlight balls, QR-like digital codes, or other visually distinguishable graphics. Some embodiments may perform a full motion capture of the user, such that the movements of the user can be used to animate a digital character; Paragraph [0047]: as the user takes a few steps forward, and object displayed by the display devices 228 in front of the user will grow bigger. The size and other details of the projected images can be calculated by ascertaining the position of the user in the immersive environment, and rendering the 3-D virtual scene in real-time from the perspective of the user in the immersive environment. The picture plane of the rendered scene can be oriented and positioned in the 3-D virtual scene relative to the camera position so as to be congruent with the position and orientation of the display devices 228 and the position and orientation of the user in the immersive environment); the computing device in communication with the display for: displaying an image on the display so as to correspond to a first perspective for objects shown in the image based upon the location relative to the display determined using the sensor (Paragraph [0030]: immersion system 104 can track the location of the user within the immersive environment, and the interactive content system 102 can provide a real-time render of the scene from the perspective of the user as Obi-Wan Kenobi…the motion/position of the user can be tracked and used to drive a digital character that is displayed to a second user, either on the same set of display devices, or on another set of display devices in a different location; Paragraph [0043]: the immersion environment is provided with scenes from the 3-D virtual scene rendered from the perspective of the user 304. In some embodiments, the assets (e.g., landscapes, characters, objects) of the 3-D virtual scene may be less detailed or of a lower resolution than what would be a final rendering of the 3-D virtual scene included in versions of the content to be presented to viewers outside of the immersion environment (e.g., a movie audience). The display devices 228 of the immersion environment include a landscape and characters (e.g., R2-D2) with which the user 304 may interact); and the camera for capturing the image shown on the display showing the first perspective and the additional perspectives based upon the location and the updated current location (Paragraphs  users can control aspects of the interactive content, such as camera angles, characters, animation models, and so forth, to customize scenes in the interactive content system 102…the system gives the user the opportunity to step into the scene. The interactive content system 102 can have access to the virtual 3-D scenes that were used to create the original movie. When the user steps into the immersion system 104, the user can choose to relive the scene through the perspective of one of the characters; Paragraphs [0035]-[0036]: Real-time rendering of the virtual 3-D scene from the perspective of the user will be discussed in greater detail below…tracking the location of the user may include using a GPS device, using RFID tags and radio transmitters/receivers, using depth sensors, and/or the like. Some embodiments may use one or more cameras aimed at the subject and calculate the location based on intersecting camera views).
Sanders does not explicitly disclose continuously adjusting the image shown on the display so as to correspond to additional perspectives suitable for the objects shown in the image based upon an updated current location relative to the display determined using the sensor.
	However, Smits teaches immersive display wherein user perspective can be dynamically and in real-time updated and projected (Paragraphs [0121]-[0123]), further comprising continuously adjusting the image shown on the display so as to correspond to additional perspectives suitable for the objects shown in the image based upon an updated current location relative to the display determined using the sensor (Fig. 6B; Paragraph [0122]: As described for FIG. 6A, this capability is useful in immersive applications, for example, video games, where user perspective can be dynamically and in real-time updated and projected; Paragraph [0123]: FIG. 6B shows an embodiment of a IPD response to different viewing perspectives. In this embodiment an illustrative image of a car is projected by the IP) onto a screen. When user 604 is at position-1, with a line of sight 624, which is substantially perpendicular to the screen, that is, substantially parallel with a center-line of projection from the IPD to the screen, a front-view image 620 of the car is automatically projected by the IPD. The position of user 604, in this case, position-1, relative to the center-line of projection is determined by information communicated via position sensor 602 (see FIG. 6A). When user 604 changes his position to position-2, with a line of sight 626, which is at an angle with respect to the center-line of projection, that is, not parallel with the center-line, the IPD detects the new position via information provided by position sensor 602. Subsequently, the IPD adjusts the image of the car to project the correct perspective image 622 of the car on the screen, as if user 604 is looking at a physical car in real world in 3-D; Paragraph [0125]: the IPD renders a scene by continuous real-time adjustments of the projected image by referencing the image as viewed through a position camera aligned with the viewer's perspective, as described above with respect to FIGS. 6A and 6B. In one embodiment, the position camera may be focused on a field of view within the screen, representing a focus area of the viewer/user). Smits teaches that this will allow for adjusting the image of an object to project the correct perspective of the object on the screen, as if user is looking at the object in real world in 3-D and that this enables projection of images in an immersive environment (Paragraph [0123]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Sanders with the features of continuously adjusting the image shown on the display so as to correspond to additional perspectives suitable for the objects shown in the image based upon an updated current location relative to the display determined using the sensor as taught by Smits.
Regarding claim 2, Sanders, in view of Smits teaches the system of claim 1 Sanders discloses further comprising: a second display for displaying images generated by a computing device in communication with the second display (Paragraph [0030]: the motion/position of the user can be tracked and used to drive a digital character that is displayed to a second user, either on the same set of display devices, or on another set of display devices in a different location. For example, R2-D2 could be driven by a first user and viewed by a second user, while C-3PO is driven by the first user and viewed by the second user. Both the first user in the second user can then interact with each other through the digital characters viewed on screen); the computing device in communication with the second display for: displaying a second image on the second display so as to correspond to a second perspective for objects shown in the image based upon the location relative to the second display determined using the sensor, and continuously adjusting the second image shown on the second display so as to correspond to further additional perspectives suitable for the objects shown in the second image based upon the updated current location relative to the second display determined using the sensor (Paragraph [0047]: as the user takes a few steps forward, and object displayed by the display devices 228 in front of the user will grow bigger. The size and other details of the projected images can be calculated by ascertaining the position of the user in the immersive environment, and rendering the 3-D virtual scene in real-time from the perspective of the user in the immersive environment. The picture plane of the rendered scene can be oriented and positioned in the 3-D virtual scene relative to the camera position so as to be congruent with the position and orientation of the display devices 228 and the position and orientation of the user in the immersive environment; Paragraph [0052]: the 3-D virtual scene can be rendered by the interactive content system from the perspective of the location of the user in the immersive environment. For example, the location of the user can be tracked and/or the direction of the user's gaze can be determined by sensors, gaze detection, tracking devices, and/or the like. The location of the user's head and/or the direction of the user's gaze can be used to position and orient a virtual camera in the 3-D virtual scene. Two-dimensional images can then be rendered from the perspective of the virtual camera and displayed on the display devices; Paragraph [0057]: the user-controlled character may interact with other users who are within the immersive environment surrounded by the display devices 228. In one aspect, the system may process the movements to determine whether the hologram of the character has interacted with other assets. Based on such a determination, the system may cause modifications to the other assets and/or character. For example, the user may cause the hologram of the character to swing a bat at a hologram of a baseball. Responsive to the swing, the system may alter the trajectory of the baseball hologram that is displayed. In one aspect, a user controlling a character may be outside of the immersive environment surrounded by the display devices 228 in a second different area. One or more sensors of the system may be directed at the second different area in order to capture the movement of the user); and the camera further for capturing the second image shown on the second display showing the second perspective and the further additional perspectives based upon the location and the updated current location (Fig. 3B; Paragraphs [0029]-[0030]: users can control aspects of the interactive content, such as camera angles, characters, animation models, and so forth, to customize scenes in the interactive content system 102…the system gives the user the opportunity to step into the scene. The interactive content system 102 can have access to the virtual 3-D scenes that were used to create the original movie. When the user steps into the immersion system 104, the user can choose to relive the scene through the perspective of one of the characters; Paragraphs [0035]-[0036]: Real-time rendering of the virtual 3-D scene from the perspective of the user will be discussed in greater detail below…tracking the location of the user may include using a GPS device, using RFID tags and radio transmitters/receivers, using depth sensors, and/or the like. Some embodiments may use one or more cameras aimed at the subject and calculate the location based on intersecting camera views).
Regarding claim 3, Sanders, in view of Smits teaches the system of claim 1, Sanders discloses further comprising: a second sensor for detecting a second location relative to the second display of a second camera (Paragraph [0036]: In some embodiments, the tracking devices 224 may include a plurality of cameras configured together to capture most or all of the immersive environment 230. The plurality of cameras can track fiducial markers on the user, such as Scotchlight balls, QR-like digital codes, or other visually distinguishable graphics. Some embodiments may perform a full motion capture of the user, such that the movements of the user can be used to animate a digital character; Paragraph [0047]: as the user takes a few steps forward, and object displayed by the display devices 228 in front of the user will grow bigger. The size and other details of the projected images can be calculated by ascertaining the position of the user in the immersive environment, and rendering the 3-D virtual scene in real-time from the perspective of the user in the immersive environment. The picture plane of the rendered scene can be oriented and positioned in the 3-D virtual scene relative to the camera position so as to be congruent with the position and orientation of the display devices 228 and the position and orientation of the user in the immersive environment); a second display for displaying images generated by the computing device in communication with the second display (Paragraph [0030]: the motion/position of the user can be tracked and used to drive a digital character that is displayed to a second user, either on the same set of display devices, or on another set of display devices in a different location. For example, R2-D2 could be driven by a first user and viewed by a second user, while C-3PO is driven by the first user and viewed by the second user. Both the first user in the second user can then interact with each other through the digital characters viewed on screen); the computing device in communication with the second display for: displaying a second image on the second display so as to correspond to a second perspective for objects shown in the image based upon the second location relative to the second display determined using the second sensor, and continuously adjusting the second image shown on the second display so as to correspond to further additional perspectives suitable for the objects shown in the second image based upon an updated second current location relative to the second display determined using the second sensor (Paragraph [0047]: as the user takes a few steps forward, and object displayed by the display devices 228 in front of the user will grow bigger. The size and other details of the projected images can be calculated by ascertaining the position of the user in the immersive environment, and rendering the 3-D virtual scene in real-time from the perspective of the user in the immersive environment. The picture plane of the rendered scene can be oriented and positioned in the 3-D virtual scene relative to the camera position so as to be congruent with the position and orientation of the display devices 228 and the position and orientation of the user in the immersive environment; Paragraph [0052]: the 3-D virtual scene can be rendered by the interactive content system from the perspective of the location of the user in the immersive environment. For example, the location of the user can be tracked and/or the direction of the user's gaze can be determined by sensors, gaze detection, tracking devices, and/or the like. The location of the user's head and/or the direction of the user's gaze can be used to position and orient a virtual camera in the 3-D virtual scene. Two-dimensional images can then be rendered from the perspective of the virtual camera and displayed on the display devices; Paragraph [0057]: the user-controlled character may interact with other users who are within the immersive environment surrounded by the display devices 228. In one aspect, the system may process the movements to determine whether the hologram of the character has interacted with other assets. Based on such a determination, the system may cause modifications to the other assets and/or character. For example, the user may cause the hologram of the character to swing a bat at a hologram of a baseball. Responsive to the swing, the system may alter the trajectory of the baseball hologram that is displayed. In one aspect, a user controlling a character may be outside of the immersive environment surrounded by the display devices 228 in a second different area. One or more sensors of the system may be directed at the second different area in order to capture the movement of the user); and the second camera for capturing the second image shown on the second display showing the second perspective and the further additional perspectives based upon the second location and the updated second current location (Fig. 3B; Paragraphs [0029]-[0030]: users can control aspects of the interactive content, such as camera angles, characters, animation models, and so forth, to customize scenes in the interactive content system 102…the system gives the user the opportunity to step into the scene. The interactive content system 102 can have access to the virtual 3-D scenes that were used to create the original movie. When the user steps into the immersion system 104, the user can choose to relive the scene through the perspective of one of the characters; Paragraphs [0035]-[0036]: Real-time rendering of the virtual 3-D scene from the perspective of the user will be discussed in greater detail below…tracking the location of the user may include using a GPS device, using RFID tags and radio transmitters/receivers, using depth sensors, and/or the like. Some embodiments may use one or more cameras aimed at the subject and calculate the location based on intersecting camera views).
Regarding claim 4, Sanders, in view of Smits teaches the system of claim 1 Sanders discloses wherein the location is a position of the camera viewing the display (Paragraph [0030]: immersion system 104 can track the location of the user within the immersive environment, and the interactive content system 102 can provide a real-time render of the scene from the perspective of the user as Obi-Wan Kenobi…the motion/position of the user can be tracked and used to drive a digital character that is displayed to a second user, either on the same set of display devices, or on another set of display devices in a different location; Paragraph [0043]: the immersion environment is provided with scenes from the 3-D virtual scene rendered from the perspective of the user 304. In some embodiments, the assets (e.g., landscapes, characters, objects) of the 3-D virtual scene may be less detailed or of a lower resolution than what would be a final rendering of the 3-D virtual scene included in versions of the content to be presented to viewers outside of the immersion environment (e.g., a movie audience). The display devices 228 of the immersion environment include a landscape and characters (e.g., R2-D2) with which the user 304 may interact).
Regarding claim 5, Sanders, in view of Smits teaches the system of claim 1 Sanders discloses further comprising: a tracker for tracking movement of a human participant (Paragraph [0036]: Methods for tracking the location of the user may include using a GPS device, using RFID tags and radio transmitters/receivers, using depth sensors, and/or the like. Some embodiments may use one or more cameras aimed at the subject and calculate the location based on intersecting camera views. Some embodiments may track a center-of-mass of the subject, while some embodiments may track the location of the head of the subject. In some embodiments, the tracking devices 224 may include a plurality of cameras configured together to capture most or all of the immersive environment 230. The plurality of cameras can track fiducial markers on the user; Paragraph [0045]: tracking technologies can constantly monitor the position of the user 304 within the immersion environment. This location can be provided in real-time to a rendering engine in the interactive content system to update the position of the virtual camera in the 3-D virtual scene. The computer system can perform a real-time render on the virtual 3-D scene from the updated camera position and provide a streaming video sequence of images to be displayed on the display devices; Paragraph [0047]: as the user takes a few steps forward, and object displayed by the display devices 228 in front of the user will grow bigger. The size and other details of the projected images can be calculated by ascertaining the position of the user in the immersive environment, and rendering the 3-D virtual scene in real-time from the perspective of the user in the immersive environment. The picture plane of the rendered scene can be oriented and positioned in the 3-D virtual scene relative to the camera position so as to be congruent with the position and orientation of the display devices 228 and the position and orientation of the user in the immersive environment); and wherein the computing device is further for continuously adjusting the image shown on the display by altering the appearance of the image shown on the display to incorporate elements that respond to actions of the human participant based upon a perspective from the location of the camera relative to the display (Paragraph [0047]: as the user takes a few steps forward, and object displayed by the display devices 228 in front of the user will grow bigger. The size and other details of the projected images can be calculated by ascertaining the position of the user in the immersive environment, and rendering the 3-D virtual scene in real-time from the perspective of the user in the immersive environment. The picture plane of the rendered scene can be oriented and positioned in the 3-D virtual scene relative to the camera position so as to be congruent with the position and orientation of the display devices 228 and the position and orientation of the user in the immersive environment; Paragraph [0052]: the 3-D virtual scene can be rendered by the interactive content system from the perspective of the location of the user in the immersive environment. For example, the location of the user can be tracked and/or the direction of the user's gaze can be determined by sensors, gaze detection, tracking devices, and/or the like. The location of the user's head and/or the direction of the user's gaze can be used to position and orient a virtual camera in the 3-D virtual scene. Two-dimensional images can then be rendered from the perspective of the virtual camera and displayed on the display devices).
Regarding claim 6, Sanders, in view of Smits teaches the system of claim 5 Sanders discloses wherein the elements are positioned relative to the human participant are visual elements that remain fixed relative to a particular portion of a body of the human participant as the human participant moves in front of the display (Paragraph [0048]: Users in the immersive environment could view the game from the perspective of that camera and see a panoramic view of the surroundings. The helmets or other uniform equipment of an athlete may be fitted with cameras that transmit a real-time panoramic video feed to the immersive environment. The user in the immersive environment could then see what the athlete sees, and replay highlights from the athlete's perspective).
Regarding claim 7, Sanders, in view of Smits teaches the system of claim 1 Smits discloses further comprising: at least one touch sensor for enabling physical interaction with the display (Paragraph [0089]: Display 254 may be a CRT, a liquid crystal display (LCD), gas plasma, light emitting diode (LED), or any other type of display used with a computing device. Display 254 may also include a touch sensitive screen arranged to receive input from an object such as a stylus or a digit from a human hand); wherein the computing device is further for receiving input from the at least one touch sensor from a user (Paragraph [0089]: Display 254 may be a CRT, a liquid crystal display (LCD), gas plasma, light emitting diode (LED), or any other type of display used with a computing device. Display 254 may also include a touch sensitive screen arranged to receive input from an object such as a stylus or a digit from a human hand. IPD 100 may replace display 254 or work in conjunction with display 254. For example, if display 254 is an output or write-only device, that is, an output device that displays information but does not take input from the user, then IPD 100 may replace display 254. However, if display 254 is an input/output device or read/write device, then IPD 100 may work in conjunction with display 254. IPD 100 may display the output information while display 254 may take user input, for example, as a touch-screen display. This way, a user can view high quality output using IPD 100 while inputting information via the touch-screen display 254, which may additionally output the same information viewed on IPD 100. In another embodiment, described more fully below with respect to FIGS. 5 and 6, the feedback provided by IPD 100 may be used to detect user input in 3-D, integrate such input into the image being displayed, and project the integrated image onto the screen 114 in real time); and altering the image shown on the display in response to the input (Paragraph [0089]: Display 254 may be a CRT, a liquid crystal display (LCD), gas plasma, light emitting diode (LED), or any other type of display used with a computing device. Display 254 may also include a touch sensitive screen arranged to receive input from an object such as a stylus or a digit from a human hand. IPD 100 may replace display 254 or work in conjunction with display 254. For example, if display 254 is an output or write-only device, that is, an output device that displays information but does not take input from the user, then IPD 100 may replace display 254. However, if display 254 is an input/output device or read/write device, then IPD 100 may work in conjunction with display 254. IPD 100 may display the output information while display 254 may take user input, for example, as a touch-screen display. This way, a user can view high quality output using IPD 100 while inputting information via the touch-screen display 254, which may additionally output the same information viewed on IPD 100. In another embodiment, described more fully below with respect to FIGS. 5 and 6, the feedback provided by IPD 100 may be used to detect user input in 3-D, integrate such input into the image being displayed, and project the integrated image onto the screen 114 in real time
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the machine-readable medium and processor, which are disclosed by Sanders, Paragraph [0109]: the program code or code segments to perform the necessary tasks may be stored in a machine readable medium. A processor(s) may perform the necessary tasks); thus they are rejected on similar grounds.
Regarding claim 9, Sanders, in view of Smits teaches the apparatus of claim 8 Sanders discloses wherein the instructions further cause the processor to: display a second image on a second display so as to correspond to a second perspective for objects shown in the image based upon the location relative to the second display determined using the sensor (Paragraph [0030]: the motion/position of the user can be tracked and used to drive a digital character that is displayed to a second user, either on the same set of display devices, or on another set of display devices in a different location. For example, R2-D2 could be driven by a first user and viewed by a second user, while C-3PO is driven by the first user and viewed by the second user. Both the first user in the second user can then interact with each other through the digital characters viewed on screen), and continuously adjust the second image shown on the second display so as to correspond to further additional perspectives suitable for the objects shown in the second image based upon the updated current location relative to the second display determined using the sensor (Paragraph [0030]: the motion/position of the user can be tracked and used to drive a digital character that is displayed to a second user, either on the same set of display devices, or on another set of display devices in a different location. For example, R2-D2 could be driven by a first user and viewed by a second user, while C-3PO is driven by the first user and viewed by the second user. Both the first user in the second user can then interact with each other through the digital characters viewed on screen; Paragraph [0047]: as the user takes a few steps forward, and object displayed by the display devices 228 in front of the user will grow bigger. The size and other details of the projected images can be calculated by ascertaining the position of the user in the immersive environment, and rendering the 3-D virtual scene in real-time from the perspective of the user in the immersive environment. The picture plane of the rendered scene can be oriented and positioned in the 3-D virtual scene relative to the camera position so as to be congruent with the position and orientation of the display devices 228 and the position and orientation of the user in the immersive environment; Paragraph [0052]: the 3-D virtual scene can be rendered by the interactive content system from the perspective of the location of the user in the immersive environment. For example, the location of the user can be tracked and/or the direction of the user's gaze can be determined by sensors, gaze detection, tracking devices, and/or the like. The location of the user's head and/or the direction of the user's gaze can be used to position and orient a virtual camera in the 3-D virtual scene. Two-dimensional images can then be rendered from the perspective of the virtual camera and displayed on the display devices; Paragraph [0057]: the user-controlled character may interact with other users who are within the immersive environment surrounded by the display devices 228. In one aspect, the system may process the movements to determine whether the hologram of the character has interacted with other assets. Based on such a determination, the system may cause modifications to the other assets and/or character. For example, the user may cause the hologram of the character to swing a bat at a hologram of a baseball. Responsive to the swing, the system may alter the trajectory of the baseball hologram that is displayed. In one aspect, a user controlling a character may be outside of the immersive environment surrounded by the display devices 228 in a second different area. One or more sensors of the system may be directed at the second different area in order to capture the movement of the user); and capture, using the camera, the second image shown on the second display showing the second perspective and the further additional perspectives based upon the location and the updated current location (Fig. 3B; Paragraphs [0029]-[0030]: users can control aspects of the interactive content, such as camera angles, characters, animation models, and so forth, to customize scenes in the interactive content system 102…the system gives the user the opportunity to step into the scene. The interactive content system 102 can have access to the virtual 3-D scenes that were used to create the original movie. When the user steps into the immersion system 104, the user can choose to relive the scene through the perspective of one of the characters; Paragraphs [0035]-[0036]: Real-time rendering of the virtual 3-D scene from the perspective of the user will be discussed in greater detail below…tracking the location of the user may include using a GPS device, using RFID tags and radio transmitters/receivers, using depth sensors, and/or the like. Some embodiments may use one or more cameras aimed at the subject and calculate the location based on intersecting camera views).
Regarding claim 10, Sanders, in view of Smits teaches the apparatus of claim 8 Sanders discloses wherein the instructions further cause the processor to: detect, using a second sensor, a second location relative to a second display of a second camera (Paragraph [0036]: In some embodiments, the tracking devices 224 may include a plurality of cameras configured together to capture most or all of the immersive environment 230. The plurality of cameras can track fiducial markers on the user, such as Scotchlight balls, QR-like digital codes, or other visually distinguishable graphics. Some embodiments may perform a full motion capture of the user, such that the movements of the user can be used to animate a digital character; Paragraph [0047]: as the user takes a few steps forward, and object displayed by the display devices 228 in front of the user will grow bigger. The size and other details of the projected images can be calculated by ascertaining the position of the user in the immersive environment, and rendering the 3-D virtual scene in real-time from the perspective of the user in the immersive environment. The picture plane of the rendered scene can be oriented and positioned in the 3-D virtual scene relative to the camera position so as to be congruent with the position and orientation of the display devices 228 and the position and orientation of the user in the immersive environment); display a second image on the second display so as to correspond to a second perspective for objects shown on the image based upon the second location relative to the second display determined using the second sensor (Paragraph [0030]: the motion/position of the user can be tracked and used to drive a digital character that is displayed to a second user, either on the same set of display devices, or on another set of display devices in a different location. For example, R2-D2 could be driven by a first user and viewed by a second user, while C-3PO is driven by the first user and viewed by the second user. Both the first user in the second user can then interact with each other through the digital characters viewed on screen), and continuously adjust the second image shown on the second display so as to correspond to further additional perspectives suitable for the objects shown in the second image based upon an updated second current location relative to the second display determined using the second sensor (Paragraph [0047]: as the user takes a few steps forward, and object displayed by the display devices 228 in front of the user will grow bigger. The size and other details of the projected images can be calculated by ascertaining the position of the user in the immersive environment, and rendering the 3-D virtual scene in real-time from the perspective of the user in the immersive environment. The picture plane of the rendered scene can be oriented and positioned in the 3-D virtual scene relative to the camera position so as to be congruent with the position and orientation of the display devices 228 and the position and orientation of the user in the immersive environment; Paragraph [0052]: the 3-D virtual scene can be rendered by the interactive content system from the perspective of the location of the user in the immersive environment. For example, the location of the user can be tracked and/or the direction of the user's gaze can be determined by sensors, gaze detection, tracking devices, and/or the like. The location of the user's head and/or the direction of the user's gaze can be used to position and orient a virtual camera in the 3-D virtual scene. Two-dimensional images can then be rendered from the perspective of the virtual camera and displayed on the display devices; Paragraph [0057]: the user-controlled character may interact with other users who are within the immersive environment surrounded by the display devices 228. In one aspect, the system may process the movements to determine whether the hologram of the character has interacted with other assets. Based on such a determination, the system may cause modifications to the other assets and/or character. For example, the user may cause the hologram of the character to swing a bat at a hologram of a baseball. Responsive to the swing, the system may alter the trajectory of the baseball hologram that is displayed. In one aspect, a user controlling a character may be outside of the immersive environment surrounded by the display devices 228 in a second different area. One or more sensors of the system may be directed at the second different area in order to capture the movement of the user); and capture, using the second camera, the second image shown on the second display, the second image showing the second perspective and the further additional perspectives based upon the second location and the updated second current location (Fig. 3B; Paragraphs [0029]-[0030]: users can control aspects of the interactive content, such as camera angles, characters, animation models, and so forth, to customize scenes in the interactive content system 102…the system gives the user the opportunity to step into the scene. The interactive content system 102 can have access to the virtual 3-D scenes that were used to create the original movie. When the user steps into the immersion system 104, the user can choose to relive the scene through the perspective of one of the characters; Paragraphs [0035]-[0036]: Real-time rendering of the virtual 3-D scene from the perspective of the user will be discussed in greater detail below…tracking the location of the user may include using a GPS device, using RFID tags and radio transmitters/receivers, using depth sensors, and/or the like. Some embodiments may use one or more cameras aimed at the subject and calculate the location based on intersecting camera views).
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 15, Sanders, in view of Smits teaches the apparatus of claim 8 Sanders discloses further comprising: the processor (Fig. 2; Paragraph [0033]: computer system 202 may also include a processing system 206 comprising one or more processing cores and one or more memory devices. The processing system 206 can coordinate communications between the various subsystems); a memory (Fig. 2; Paragraph [0033]: computer system 202 may also include a processing system 206 comprising one or more processing cores and one or more memory devices. The processing system 206 can coordinate communications between the various subsystems); wherein the processor and the memory comprise circuits and software for performing the instructions on the storage medium (Paragraph [0109]: the program code or code segments to perform the necessary tasks may be stored in a machine readable medium. A processor(s) may perform the necessary tasks).
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 9; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 10; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613